Citation Nr: 0213558	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  01-06 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to August 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The appellant is the veteran's daughter 


FINDINGS OF FACT

1.  The appellant was born in February 1974.  

2.  In December 2000, the veteran was determined to be 
permanently and totally disabled, effective May 2000.  

3.  In January 2001, the appellant filed a claim for 
Survivors' and Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.  


CONCLUSION OF LAW

The appellant has no legal basis for entitlement to 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.  38 U.S.C.A. §§ 3500, 3512 (West 1991); 
38 C.F.R. §§ 21.3021, 21.3041 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  It does not appear, however, that these changes 
are applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
Court held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  As well, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 35). 

In any event, the record reflects that the appellant was 
provided with a Statement of the Case in July 2001 which 
provided adequate notification of the information and 
evidence necessary to substantiate her claim.  The Board also 
notes that evidence necessary for fair adjudication of this 
particular claim is of record.  As such, the Board finds the 
duty to assist the appellant, regardless of the applicability 
of VCAA, has been met.

The present appeal arises from the appellant's claim of 
entitlement to Chapter 35 education benefits.  Basic 
eligibility for educational assistance benefits under Chapter 
35, Title 38, United States Code, may be established in 
several ways, including being a child of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(A)(ii) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 21.3021 (2001).  The basic beginning date of an eligible 
child's period of eligibility is his or her eighteenth 
birthday, or successful completion of secondary schooling, 
whichever occurs first; the basic ending date is the eligible 
child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a) (West 
1991); 38 C.F.R. § 21.3041 (2001).  

An eligible child may have a beginning date later than the 
basic beginning date if the effective date of the permanent 
and total disability rating occurs after the child has 
reached eighteen but before he or she has reached twenty-six, 
in which case the beginning date of eligibility will be the 
effective date of the rating or the date of notification to 
the veteran from whom the child derives eligibility, 
whichever is more advantageous to the eligible child.  Id.

Further, if certain events occur after the child has reached 
eighteen but before he or she has reached twenty-six, the 
ending date of eligibility will be the person's twenty-sixth 
birthday or eight years from the qualifying event.  Among 
other things, the effective date of a total rating is 
considered a qualifying event.  38 C.F.R. § 21.3041(d) 
(2001).  

A review of the record reveals that in January 2001, the RO 
received the appellant's application for Chapter 35 education 
benefits.  Prior to the receipt of this application, the RO, 
in a December 2000 decision, determined that, among other 
things, basic eligibility for Chapter 35 benefits was 
established as the veteran had a total service-connected 
disability (awarded in the same decision) that was permanent 
in nature.  However, the appellant's birth certificate is of 
record and shows that she was born in February 1974; as such, 
she was over twenty-six years of age at the time she 
submitted her application for education benefits and at the 
time it was determined that the veteran was permanently and 
totally disabled (i.e. the effective date).  

In March 2001, the RO determined that because the appellant 
was over twenty-six years of age, she was not eligible for 
Chapter 35 educational benefits.  Thereafter, the appellant 
perfected an appeal with respect to this determination, 
arguing that, essentially, due to a series of personal and 
family setbacks, she only recently began attending college.  

While sympathetic to the appellant's situation, the Board 
notes that it is bound by the applicable law and regulations 
when determining claims for VA benefits.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2001).  That said, the bottom 
line is that the appellant does not meet the eligibility 
requirements educational assistance benefits under Chapter 
35, as she attained the age of twenty-six prior to applying 
for said benefits and the veteran was determined totally and 
permanently disabled after she attained that age (as such, a 
modified extension is not warranted under 38 C.F.R. 
§ 21.3041(d) (2001)).  Applicable law and regulations do not 
provide for an extension of the ending date in cases such as 
the one presented in this appeal.

In summary, the law is clear that the basic ending date for 
Chapter 35 benefits is the eligible child's twenty-sixth 
birthday.  38 U.S.C.A. § 3512(a) (West 1991); 38 C.F.R. 
§ 21.3041 (2001); and, the appellant had attained this age at 
the time she sought such benefits.  There is no legal basis 
for an award of educational assistance benefits pursuant to 
Chapter 35, Title 38, United States Code, and the appellant's 
claim for retroactive benefits must fail.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, 
the claim should be denied on the basis of the absence of 
legal merit).


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

